DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muroi et al., JP2004170776A, cited herein according to a machine translation.
Regarding claims 1-2, 5-9, and 14-15, Muroi teaches a peel detection label comprising a support (1 of Fig. 1), a pattern layer formed on the support (2 of Fig. 1), and a pressure-sensitive adhesive laminate (layers 3-6 or 4-6 of Fig. 1 collectively) having, in order, a low modulus layer that may comprise a pressure-sensitive adhesive (3 and/or 4 of Fig. 1) that is in contact with the pattern layer and support, a high modulus layer (5 of Fig. 1), and an additional pressure-sensitive adhesive layer (6 of Fig. 1).  
The teachings of Muroi differ from the present invention in that although Muroi teaches that the layer 5 is intended to be an “extensible layer” that stretches upon peeling, resulting in the label delaminating along the interface of layers 1 and 2+3 (in the case where layer 3 is present) or layers 1 and 2+4 (in the case where layer 3 is not present) and thus cause the pattern layer 2 to separate from the support along with the pressure-sensitive adhesive laminate, Muroi does not teach any specific shear storage modulus of elasticity or thickness for the low-modulus layers. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate shear storage modulus of elasticity and thickness for the low-modulus layers based on the materials being used to make the product and based on the level of force desired to delaminate the film when the film is used as described by Muroi. Note that Muroi teaches that the prior art label is intended to be used in the same manner as the claimed label, 

Regarding claim 3, the teachings of Muroi differ from the present invention in that Muroi does not teach any specific tensile storage modulus for the high-modulus layer. As discussed above, however, it would have been obvious to one of ordinary skill in the art to select an appropriate tensile storage modulus for the high-modulus layer based on the level of force desired to delaminate the film and based on the structure (i.e. materials and thickness) of the other layers in the film. Note that Muroi teaches that the prior art label is intended to be used in the same manner as the claimed label, and one of ordinary skill in the art would have understood the need to construct the product with material properties (e.g. tensile storage modulus) that would allow the product to operate in the intended manner. 

Regarding claim 4, Muroi teaches that the surface may be etched and roughened to improve adhesion, which is believed to correspond to the claimed “satin finishing process” as set forth in Applicant’s specification. 

Regarding claim 10, Muroi teaches that the pressure-sensitive adhesive and the patterned layer may both be made from a silicone resin, i.e. a “same kind of resin”.

Regarding claim 12, Muroi teaches that the high-modulus layer may be made from an olefin resin and may comprise a pressure-sensitive adhesive component. 

Regarding claim 13, Muroi teaches that the layer 3 may be a colored layer and may comprise an ink (i.e. a coloring agent). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muroi et al., JP2004170776A, as applied above, in view of Fujita, EP2280047B1. 
Regarding claim 11, the teachings of Muroi differ from the present invention in that although Muroi teaches that the pressure-sensitive adhesive may be made from an acrylic resin, Muroi does not specifically teach that the patterned layer 2 may be made from an acrylic resin. Fujita, however, teaches an acrylic resin release material (Abstract) for use with adhesives and substrates like those of Muroi (¶ [0082]). It would have been obvious to one of ordinary skill in the art to use the acrylic resin release material of Fujita as the release material of Muroi, as Fujite explicitly teaches the acrylic resin release material of his invention to be appropriate for use with adhesives and substrates like those of Muroi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785